DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,049,846 B1 (hereinafter referred to as ‘patent-846’). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the instant application, directed to method of manufacturing a product, are substantially equivalent to the claims of patent-846, directed to the product made by the method of the instant application.  Specifically, the claims are substantially equivalent as summarized below:

Instant application
Patent-846
Difference
Claim 1
A method of manufacturing an integrated circuit chip, the method comprising: 

preparing an integrated circuit portion comprising a substrate and a device layer formed on an active surface of the substrate; 

forming a through hole from a bottom surface of the substrate, which is opposite to the active surface of the substrate, wherein the through hole passes through the substrate and the device layer; 

forming a via contact liner and a connection pad liner, wherein the via contact liner covers an inner wall of the through hole, and the connection pad liner is integrally connected to the via contact liner and extends along the bottom surface of the substrate in a lateral direction; 

forming an under bump metallurgy (UBM) layer to cover the via contact liner inside the through hole and cover the connection pad liner outside the through hole; and 

forming a first connection metal layer, a second connection metal layer, and a third connection metal layer, wherein the first connection metal layer covers the UBM layer inside the through hole, the second connection metal layer is integrally connected to the first connection metal layer and protrudes to the outside of the through hole, and the third connection metal layer is spaced apart from the second connection metal layer in the lateral direction and covers the UBM layer on the connection pad liner,

wherein the via contact liner and the connection pad liner are conductive liners, and 

wherein the third connection metal layer is electrically connected to the second connection metal layer through the connection pad liner.
Claim 1
An integrated circuit chip comprising: 

an integrated circuit portion comprising a substrate and a device layer formed on the substrate;



a via contact plug extending in a vertical direction inside a through hole passing through the substrate and the device layer; 



a via contact liner surrounding the via contact plug inside the through hole; 

a connection pad liner integrally connected to the via contact liner, the connection pad liner extending in a lateral direction along a bottom surface of the substrate; 

a dummy bump structure located outside the through hole and integrally connected to the via contact plug; and 


a bump structure connected to the connection pad liner at a position apart from the via contact plug and the dummy bump structure, 











wherein the via contact liner and the connection pad liner are conductive liners and 

wherein the bump structure is electrically connected to the dummy bump structure through the connection pad liner.


The method generically prepares the integrated circuit of the patent;

the method generically recites forming the through hole of the patent;

the method generically recites forming the liners of the patent;




the under bump metallurgy (UBM) layer and the first connection metal layer of the application correspond to the via contact plug of the patent;

the second connection metal layer of the application corresponds to the dummy bump structure of the patent;

the third connection metal layer of the application corresponds to the bump structure of the patent.
Claim 2
The method of claim 1, wherein the first connection metal layer and the third connection metal layer are formed simultaneously.
n/a
Claim 2 contains process-specific limitations which do not directly correlate to the structure of the patent
Claim 3
The method of claim 1, wherein each of the first connection metal layer, the second connection metal layer, and the third connection metal layer comprises gold (Au).
Claim 3
The integrated circuit chip of claim 1, wherein each of the via contact plug, the dummy bump structure, and the bump structure comprises an under bump metallurgy (UBM) layer and a connection metal layer in contact with the UBM layer, and wherein the connection metal layer comprises gold (Au).

The materials of the metal layers are disclosed in claim 3 of the patent.
Claim 4
The method of claim 1, wherein during the forming of the via contact liner and the connection pad liner, the via contact liner is formed to be in contact with at least one interconnection layer included in the device layer.
Claim 14
The integrated circuit chip of claim 7, wherein at least one of the first device layer and the second device layer comprises at least one interconnection layer configured to be connected to the through-via contact portion.

The via contact liner configuration is disclosed in claim 14 of the patent.
Claim 5
A method of manufacturing an integrated circuit chip, the method comprising:

preparing a first integrated circuit portion comprising a first substrate and a first device layer formed on an active surface of the first substrate;

preparing a second integrated circuit portion comprising a second substrate and a second device layer formed on an active surface of the second substrate; 




bonding the first integrated circuit portion and the second integrated circuit portion to each other such that the first substrate is located opposite to the second substrate with the first device layer and the second device layer therebetween; 

forming a through hole from a bottom surface of the second substrate, the bottom surface being opposite to the active surface of the second substrate, wherein the through hole passes through the second substrate and the first device layer and exposes at least one first interconnection layer included in the first device layer;

forming a via contact liner and a connection pad liner, wherein the via contact liner covers an inner wall of the through hole, and the connection pad liner is integrally connected to the via contact liner and extends along the bottom surface of the second substrate in a lateral direction; 



forming an under bump metallurgy (UBM) layer to cover the via contact liner inside the through hole and cover the connection pad liner outside the through hole; and 

forming a first connection metal layer, a second connection metal layer, and a third connection metal layer, wherein the first connection metal layer covers the UBM layer inside the through hole, the second connection metal layer is integrally connected to the first connection metal layer and protrudes to the outside of the through hole, and the third connection metal layer is spaced apart from the second connection metal layer and covers the UBM layer on the connection pad liner,

wherein the via contact liner and the connection pad liner are conductive liners, and 

wherein the third connection metal layer is electrically connected to the second connection metal layer through the connection pad liner.
Claim 17
An integrated circuit chip comprising:


a first integrated circuit portion comprising a first substrate and a first device layer formed on the first substrate; 

a second integrated circuit portion comprising a second substrate spaced apart from the first substrate with the first device layer therebetween and a second device layer between the second substrate and the first device layer; 









a via contact plug extending in a vertical direction along a through hole passing through the second integrated circuit portion; 






a via contact liner surrounding an outer sidewall of the via contact plug inside the through hole; 

a connection pad liner integrally connected to the via contact liner, the connection pad liner extending in a lateral direction along a bottom surface of the second substrate;

a dummy bump structure electrically connected to the via contact plug; and a bump structure connected to the connection pad liner,


wherein the via contact plug, the dummy bump structure, and the bump structure comprise the same metal as each other, 

wherein the dummy bump structure has a concave top surface, and 







wherein the via contact liner and the connection pad liner are conductive liners
Claim 5 is substantially similar to claim 1, with the addition of a second integrated circuit portion bonded to the first integrated circuit portion.

Since claims 7 and 17 of the patent disclose a second integrated circuit portion, and claim 19 of the patent discloses a bonding structure between first and second integrated circuit portions, claims 7, 17 and 19 of the patent disclose the structure of claim 5 of the instant application.
Claim 6:
The method of claim 5, wherein the bonding of the first integrated circuit portion and the second integrated circuit portion to each other is performed using a bonding structure between the first device layer and the second device layer, and wherein, during the forming of the through hole, the through hole is formed to pass through the bonding structure.
Claim 19: 
The integrated circuit chip of claim 17, further comprising: a bonding structure between the first device layer and the second device layer, wherein the via contact plug and the via contact liner pass through the bonding structure
Claim 6 generically recites the method of forming the structure in claim 19 of the patent.
Claim 7:
The method of claim 5, wherein during the forming of the via contact liner and the connection pad liner, the via contact liner is formed to be in contact with at least one of the at least one first interconnection layer included in the first device layer and a second interconnection layer included in the second device layer.
Claim 14:
The integrated circuit chip of claim 7, wherein at least one of the first device layer and the second device layer comprises at least one interconnection layer configured to be connected to the through-via contact portion.
Claim 7 generically recites the method of forming the structure in claim 14 of the patent.
Claim 8:
The method of claim 5, wherein the preparing of the first integrated circuit portion comprises forming a logic device, and wherein the preparing of the second integrated circuit portion comprises forming an analog device.
Claim 15:
The integrated circuit chip of claim 7, wherein the first integrated circuit portion comprises a logic device, and wherein the second integrated circuit portion comprises an analog device.

Claim 8 generically recites the method of forming the structure in claim 15 of the patent.


As noted above, although the claims of the instant application are not identical to those of the patent, they are substantially similar in scope to be obvious over the reference claims of the patent.  The method steps are generically recited and do not add any meaningful limitations beyond the structure of the product formed.  In addition, the structures formed by the method correspond to structures recited in the claims of the patent.  For example, the under bump metallurgy (UBM) layer and the first connection metal layer of the application correspond to the via contact plug of the patent.  See ¶ 0042 of the instant application, which recites “The via contact plug VCP may include a first under bump metallurgy (UBM) layer 166A and a first connection metal layer 168A, which is in contact with the first UBM layer 166A and fills the inside of the through hole BVH on the first UBM layer 166A.”  Therefore, the method(s) as claimed in the instant application are rejected on the ground of nonstatutory double patenting, as they are patentably indistinct from the claimed subject matter of the patent.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  In the instant case, the patent appears to be commonly owned with the instant application.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations stating:
“wherein the via contact liner and the connection pad liner are conductive liners and wherein the bump structure is electrically connected to the dummy bump structure through the connection pad liner” as recited in claims 1 and 5.

Jeong et al. (PG Pub. No. US 2012/0214302 A1) teaches an integrated circuit chip (fig. 12 among others) including 
a substrate (10) and a device layer (33) formed on the substrate, 
a through hole (16) passing through the substrate and the device layer (fig. 12), 
a via contact and connection pad liner (24), wherein the via contact portion covers an inner wall of the through hole, and the connection pad portion is integrally connected to the via contact portion and extends along the bottom surface of the substrate in a lateral direction (fig. 12: first portion of 24 disposed in 20, second portion of 16 disposed along surface of 10),
an under bump metallurgy (UBM) layer (26) covering the via contact liner inside the through hole and cover the connection pad liner outside the through hole (fig. 12: 26 covers first portion of 24 inside 16 and second portion of 24 along surface of 10),
wherein the via contact liner and the connection pad liner are conductive liners (¶ 0059: 24 comprises conductive material).
However, Jeong does not teach a first connection metal layer, a second connection metal layer, and a third connection metal layer, wherein the first connection metal layer covers the UBM layer inside the through hole, the second connection metal layer is integrally connected to the first connection metal layer and protrudes to the outside of the through hole, and the third connection metal layer is spaced apart from the second connection metal layer in the lateral direction and covers the UBM layer on the connection pad liner, and wherein the third connection metal layer is electrically connected to the second connection metal layer through the connection pad liner.

Lin et al. (US 2011/0266691 A1) teaches an integrated circuit chip (fig. 7) including via contact plug 324, via contact liner 314, connection pad liner 314, and dummy bump structure 326.  However, since the liner 314 is dielectric material, Lin fails to teach the via contact liner and the connection pad liner are conductive liners, or the bump structure is electrically connected to the dummy bump structure through the connection pad liner, as required by claims 1 and 17.  Similarly, Lin fails to teach the connection pad liner electrically connected to the through-via contact portion, or the connection pad liner is a conductive layer as required by claims 1 and 5.

Chuang et al. (US 2014/0353819 A1) teaches an integrated circuit chip (fig. 10) including a bump structure (62B), a dummy bump structure (62A), and a conductive connection pad liner (56 and/or 50) extending in a lateral direction along a surface of a substrate.  However, Chuang does not teach the bump structure is electrically connected to the dummy bump structure through the connection pad liner as required by claims 1 and 17, or the dummy bump structure protruding from one end of the through-via contact portion to the outside of the through hole as required by claims 1 and 5.

In light of these limitations in the claims (see Applicant’s fig. 1B & ¶¶ 0048-0050), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 2-4 and 6-8 depend on claims 1 and 5, and are allowable for implicitly including the allowable subject matter indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894